ITEMID: 001-113771
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF BARANYI AND OTHERS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Reasonable time)
JUDGES: András Sajó;Paulo Pinto De Albuquerque
TEXT: 5. In February 1994 the Hungarian National Bank authorised a private limited company (“the Company”) to issue payment cards to its customers. After 1995, however, purchase with such cards was no longer possible. Despite this fact, in 1996 the applicants concluded agreements with the Company for so-called “savings cards” in which they invested various amounts of money.
6. In November 1996 bankruptcy proceedings were initiated against the Company and its insolvency was established in June 1997. The applicants recovered part of their investments through partial reimbursement by the Company. They sold their remaining claims against the Company to third parties.
7. On 26 October 1998 three hundred and thirty private individuals, including the applicants, who were all represented by one law firm, brought an official liability action against the Hungarian National Bank before the Budapest Regional Court. They claimed that the respondent had not exercised its supervisory duties over the Company, therefore making it possible for the applicants to conclude the above-mentioned agreements which had resulted in substantial losses.
8. On 11 January 2001 the Regional Court dismissed their action, finding that the respondent had no duty of supervision according to the relevant domestic legislation.
9. On 28 January 2003 the Supreme Court, acting as a second-instance court, quashed the Regional Court’s decision and remitted the case to the first instance court due to the incomplete findings of fact.
10. In the resumed proceedings the Budapest Regional Court found for the applicants on 6 December 2005. It established that the Company had unlawfully overstepped the boundaries of its activities, which had been known to the respondent; nevertheless, the latter could not prove that it had fulfilled its supervisory duties in this respect.
11. On 26 October 2006 the Budapest Court of Appeal dismissed their appeal. It acknowledged that there were omissions on the respondent’s side. However, since the applicants had already sold their claims to third parties, the court held that they could have no substantive claims whatsoever in the circumstances.
12. The applicants lodged a petition for review with the Supreme Court. It upheld the Court of Appeal’s decision on 5 June 2007, finding that the latter decision had been in compliance with the law.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
